Citation Nr: 0023314	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to improved death pension benefits. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from May 1942 to January 1946.  
He died on October [redacted], 1983.  The appellant is the veteran's 
surviving spouse.

The appellant submitted a claim for Dependency and Indemnity 
Compensation (DIC), death pension, accrued benefits, and 
eligibility for Chapter 35 education benefits; however, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina denied entitlement to DIC, 
accrued benefits and Chapter 35 benefits in a July 1997 
decision.  In that decision, the RO deferred the claim for 
improved death pension benefits pending receipt of the 
appellant's income and medical expense report.  Following 
submission of that information, in September 1997, the RO 
denied entitlement to death pension benefits.  This appeal 
arises from the September 1997 RO determination.  The 
appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The appellant has not requested a hearing.


FINDINGS OF FACT

1.  The appellant received income in the amount of $13,516 
for the annual period beginning in July 1997.

2.  The appellant had unreimbursed medical expenses in the 
amount of approximately $2,255 during the annualized period.

4.  The appellant has no dependents.

5.  The appellant's net countable income exceeds the 
applicable maximum annual pension rate for a surviving spouse 
with no dependents.


CONCLUSION OF LAW

The appellant's countable income legally bars her from 
receiving improved death pension benefits.  38 U.S.C.A. 
§§ 101, 1503, 1541 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.23, 
3.271, 3.272(g), 3.274 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to death pension benefits based on her status as a 
widow of a veteran who served during World War II.  The 
surviving spouse of a veteran is entitled to receive VA 
improved (non-service-connected) death pension benefits if: 
(1) The veteran served 90 days or more during a period of 
war, or at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability; and 
(2) The surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274, and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.23 (surviving spouse) and 3.24 (surviving 
children).  38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. 
§ 3.3(b)(4) (1999).  In this case, the appellant meets the 
first requirement for death pension benefits based on the 
veteran's service of in excess of 90 days during a period of 
war.  However, as explained below, she does not meet the 
second requirement because her countable income exceeds the 
applicable maximum annual pension rate specified by law.

Improved death pension benefits are available at the maximum 
annual rate prescribed by law, but must be reduced by the 
amount of annual income received by the surviving spouse and 
any dependent children.  38 U.S.C.A. § 1541(b); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualized period in which they were received unless 
specifically excluded.  38 C.F.R. § 3.271(a) (1999).

Improved death pension is a benefit payable by the Department 
of Veterans Affairs to a veteran's surviving spouse or child 
because of the veteran's non-service- connected death.  Basic 
entitlement exists if the veteran had 90 days or more active 
service in the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. §§ 3.1(a), 3.3(b)(4) (1999).

Regulations provide specific exclusions from countable income 
for the purpose of determining entitlement to improved death 
pension benefits.  38 C.F.R. § 3.272. Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualized period in 
which they were paid.  Unreimbursed medical expenses will be 
excluded from the surviving spouse's income when all of the 
following requirements are met: (1) They were or will be paid 
by a surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support; (2) They 
were or will be incurred on behalf of a person who is a 
member or a constructive member of the spouse's household; 
and (3) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualized period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g).

The appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (VA Form 21-534) in June 1997. 
This document reflects that the appellant had no income and 
no children.  In July 1997, the appellant submitted a VA Form 
21-0518, Improved Pension Eligibility Report (Surviving 
Spouse With No Children).  According to the form, the 
appellant received approximately $8, 310.00 of Social 
Security Administration (SSA) benefits and $5,568.85 of 
interest and dividends in 1996.  She reported that she would 
receive approximately $8, 016.00 of SSA benefits and $5,500 
of interest and dividends in 1997.  She did not report any 
medical expenses.  

In August 1997, the RO informed the appellant that her annual 
income of $13,516 exceeded the limit set by law of $5,688.00 
for a surviving spouse.

In September 1997, the appellant submitted a statement of 
medical expenses totaling approximately $2,255 in medical 
expenses paid during an annualized period from 1996 to 1997.

In September 1997, the RO informed the veteran that even with 
the medical expense deduction, her income was still too high 
to qualify for pension.  The RO computed the results on the 
basis of an annualized period beginning July 1, 1997.

The Board has reviewed the evidence of record and finds that 
the medical expenses are deductible as they clearly exceed 5 
percent of $5,688.00, which is the 1996 maximum annual 
pension rate for a surviving spouse with no dependents and 
$5,808.00, which is the 1997 pension rate.  See VA 
ADJUDICATION AND PROCEDURE MANUAL M21-1, Part I, Appendix B.  
Based on this determination, the appellant's countable annual 
income for death pension purposes, which is derived by 
subtracting the annualized medical expenses from the 
appellant's annual income, still exceeds the limit by a wide 
margin.  

The Board must conclude from the above that the appellant's 
countable annual income figure remains in excess of the 1996 
or 1997 maximum annual pension rates of $5,688.00 and 
$5,808.00, respectively, for a surviving spouse with no 
dependents.  The law is dispositive in this case; therefore, 
the appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for death pension is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

